    Case: 1:17-md-02804-DAP Doc #: 3227 Filed: 03/13/20 1 of 4. PageID #: 492175



                              UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF OHIO

                                        EASTERN DIVISION

In re National Prescription Opiate Litigation          )   MDL 2804
                                                       )
This document relates to:                              )   Case No. 17-md-2804
                                                       )
State of Idaho v. Endo Health Solutions, Inc.,         )   Hon. Dan Aaron Polster
et al.                                                 )
                                                       )

             STATE OF IDAHO’S RESPONSE TO PLAINTIFFS’ EXECUTIVE
              COMMITTEE’S REVISED CORRECTED PROPOSED ORDER
               ESTABLISHING COMMON BENEFIT FUND (DOC. 3212-1)

        The State of Idaho is a plaintiff in this Multidistrict Litigation in the case captioned State

of Idaho v. Endo Health Solutions Inc., et al., a case originally filed in the United States District

Court for the District of Idaho that was subsequently transferred to this court by the Judicial

Panel on Multidistrict Litigation (“JPML”). See Doc. 5158 (JPML Conditional Transfer Order

106); Doc. 5281 (JPML Order Lifting Stay of Conditional Transfer Order 106).1 In that

capacity, the State of Idaho joins in the March 13, 2020 letter to this court from the Attorneys




                             [Remainder of page intentionally left blank]




1
  The original case caption was State of Idaho v. Mallinckrodt plc, et al., No. 19-cv-0286 (D.Idaho) but
the JPML’s orders refer to it as State of Idaho v. Endo Health Solutions, Inc., et al.
    Case: 1:17-md-02804-DAP Doc #: 3227 Filed: 03/13/20 2 of 4. PageID #: 492176



General of North Carolina and Texas regarding the Plaintiffs’ Executive Committee’s Revised

Corrected Proposed Order Establishing Common Benefit Fund (Doc. 3212-1).2

         DATED: March 13, 2020

                                                        Respectfully submitted,

                                                        STATE OF IDAHO
                                                        OFFICE OF THE ATTORNEY GENERAL


                                                  BY:         /S/ W. Scott Zanzig
                                                        W. SCOTT ZANZIG
                                                        Deputy Attorney General

                                                        LAWRENCE G. WASDEN
                                                        Attorney General
                                                        State of Idaho

                                                        BRETT DELANGE
                                                        Division Chief
                                                        Consumer Protection Division

                                                        JANE HOCHBERG
                                                        SCOTT ZANZIG
                                                        Deputy Attorneys General
                                                        Idaho Office of the Attorney General
                                                        954 W. Jefferson Street, 2nd Floor
                                                        P.O. Box 83720
                                                        Boise, Idaho 83720-0010
                                                        Tel: 208.334.2400
                                                        Fax: 208.334.4151
                                                        brett.delange@ag.idaho.gov
                                                        jane.hochber@ag.idaho.gov
                                                        scott.zanzig@ag.idaho.gov




2
 The State of Idaho filed a separate lawsuit in Idaho state court that is still pending there, State of Idaho v. Purdue
Pharma, L.P., et al., No. CV01-19-10061 (Idaho Dist. Ct., Ada County).
Case: 1:17-md-02804-DAP Doc #: 3227 Filed: 03/13/20 3 of 4. PageID #: 492177
  Case: 1:17-md-02804-DAP Doc #: 3227 Filed: 03/13/20 4 of 4. PageID #: 492178



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this ___ day of February, 2020, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system. Copies will be served upon counsel of
record by, and may be obtained through, the Court CM/ECF system.


                                                    /S/ W. Scott Zanzig
                                              W. SCOTT ZANZIG
                                              Deputy Attorney General
